DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 02/25/2022.

Status of Claims
In Applicant’s amendment filed on 02/25/2022, claims 1-51, 55-56 and 65-66 are canceled; claims 52-54, 62-64 have been amended; claims 72-75 are newly added; claims 52-54, 57-64 and 67-75 remain pending.

Response to Arguments
Claim Rejections Under 35 U.S.C. §103
	Applicant’s arguments for claims 52 and 62, previously rejected under 35 U.S.C. §103 as being unpatentable over U.S. Publication No. 2014/0337903 (“Zhu”) in view of U.S. Publication No. 2002/0170068 (“Rafey”), have been fully considered but are moot in view of a new combination of references being used in the current rejection.  See claim rejections below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-54, 57-64 and 67-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 53 and 62 recite the limitations “while the first segment is playing, determining, based on a profile, that the second segment of the plurality of segments of the media asset is unlikely to be viewed; and causing, based on the determination associated with the profile, the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second particular segment”.  The claimed limitations contain subject matter which was not described in Applicant’s specification.  In particular, Applicant’s specification fails to provide sufficient description for causing the device that is playing the media asset to buffer data of a third segment prior to the second segment of the media asset where the second segment is unlikely to be viewed.  For example, throughout Applicant’s specification (e.g., para. 2, 28 and 87), the specification merely describes removing the segment(s) that will not be viewed or listened to by the user (i.e., unlikely The specification does not provide sufficient description for buffering a (third) segment prior to buffering a (second) segment that is unlikely to be viewed by the user.  Even in other paragraphs in the specification that describe segments having content ratings that do not correspond to the user’s preferences for content rating, e.g., see para. 28, 31, 37, 90 and 96, the specification only describes removing the respective segments having content ratings that do not correspond to the user’s preferences for content rating.  Therefore, Applicant’s specification fails to provide sufficient description for the limitations “while the first segment is playing, determining, based on a profile, that the second segment of the plurality of segments of the media asset is unlikely to be viewed; and causing, based on the determination associated with the profile, the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second particular segment” as claimed in claims 52 and 62.
The Examiner further notes that, during an interview with Applicant (Mr. Maxim Rapoport, Reg. No. 67,675) on 03/23/2022, Applicant points to paragraphs 52 and 75 of Applicant’s specification as having description for the claimed limitations “while the first segment is playing, determining, based on a profile, that the second segment of the plurality of segments of the media asset is unlikely to be viewed; and causing, based on the determination associated with the profile, the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second particular segment”.  However, these paragraphs fail to provide adequate description for the claimed limitations.  Here, the Examiner notes that para. 52 only broadly states: “Unlike conventional media systems, these systems and methods may 
segments is generated for display from the buffer, and wherein the third segment occurs before both the first segment and the second segment in the first segment sequence. For example, a third segment that occurs before the first and second segment during playback may be generated for display while the media guidance application buffers the first and second segments.  Paragraph 75 provides no description related a segment unlikely viewed by the user, or content ratings associated with content segments.  Hence, paragraphs 52 and 75 fail to provide adequate description for the claimed limitations “while the first segment is playing, determining, based on a profile, that the second segment of the plurality of segments of the media asset is unlikely to be viewed; and causing, based on the determination associated with the profile, the device that is playing the media asset based on the manifest file to buffer data of the third 
	Claims 53-54, 57-61, 63-4 and 67-75 depend from one of claims 52 and 62, but fail to remedy the deficiency of claims 52 and 62 as described above .  Hence, claims 53-54, 57-61, 63-4 and 67-75 are considered accordingly.

	Claims 73 and 75 depend from claims 52 and 62, respectively.  Hence claims 73 and 75 inherits all limitations recited in claims 52 and 62, which include the limitation “while the first segment is playing, determining, based on a profile, that the second segment of the plurality of segments of the media asset is unlikely to be viewed”.  Claims 73 and 75 further claim the limitation “determining the second segment corresponds to opening credits of the media asset”.  That is, claims 73 and 75 claim determining that the second segment of the plurality of segments of the media asset is unlikely to be viewed AND the second segment also corresponds to opening credits of the media asset.  Applicant’s specification does not provide sufficient description for this combination of features as claimed.  For example, paras. [0008] and [0063] of the specification merely disclose “…the media guidance application may receive a user indication that non-action scenes (e.g., opening credits, etc.) may be transmitted at a lower bit rate to ensure bandwidth conditions do not affect the display of the action scenes at a high bit rate.”  Here, the Examiner notes that, at best, paras. [0008] and [0063] only provide description/support for claimed feature “determining the second segment corresponds to opening credits of the media asset”.  These paragraphs fail to provide sufficient description for determining that the second segment of the plurality of AND the second segment also corresponds to opening credits of the media asset, as claimed in claims 73 and 75.  Therefore, claims 73 and 75 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-54, 57-64, 67-72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2014/0337903), hereinafter “Zhu”, in view of Green (US 2016/0150278) and further in view of He et al. (US 2020/0267429), hereinafter “He”.
Claim 52 – Zhu teaches a method (see Abstract) comprising: 

causing the device to play the first segment of the media asset based on the manifest file [e.g., Fig. 2B and ¶0027]; and
causing, the device that is playing the media asset based on the manifest file to buffer data of the third segment and the second segment [¶0015 and ¶0020].
Zhu is silent regarding while the first segment is playing, determining based on a profile, that the second segment of the plurality of segments of the media asset is unlikely to be viewed and causing the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second segment.
However, in an analogous art, Greene teaches while the first segment is playing, determine, based on a profile, that the second segment of the plurality of segments of the media asset is unlikely to be viewed [Fig. 3A  and ¶0046-¶0048 and ¶0036: while the first frames Scene 303 (first segment) is playing, determining that the remaining 
causing, based on the determination associated with the profile, the device that is playing the media asset not to display data of the second segment [Fig. 3A and ¶0047].  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique for dynamic video scene processing taught by Greene and the technique of streaming and playing video content based on a manifest file using Adaptive Bit-Rate streaming (ABR) technology taught by Zhu to enhance the viewing experience by preventing undesirable content to be displayed to the user during presentation of a video (see Greene ¶0002).
The combination of Zhu in view of Greene is silent regarding causing the device that is playing the media asset to buffer data of the third segment prior to buffering data of the second segment.
However, in an analogous art, He teaches causing the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second segment [¶0063-¶0067:  causing the streaming device that is playing the media asset (e.g., a movie) to download & buffer data of a segment with higher artistic interest value (third segment) prior to downloading and buffering data of the segment with lower artistic interest value, e.g., the j-th segment (second segment), based on the MDP file].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of using scheduling decisions to give downloading priority to those content segments with higher 

Claim 53 – the combination of Zhu in view of Green in view of He, specifically Zhu, teaches the device is not blocked from playing the particular segment [¶0020: second segment specified in the manifest is not blocked from being played].
	Note that Zhu in view of Green in view of He, specifically He, also teaches the device is not blocked from playing the second segment [see He ¶0065:  after the high artistic interest segment (third segment) has been downloaded, the streaming device reverts to downloading other video segments, e.g., low artistic interest segment (second segment)].

Claim 54 –the combination of Zhu in view of Green in view of He, specifically Green, teaches causing the device to automatically skip playing of the second segment [Fig. 3A and ¶0046-¶0047].

Claim 57 – the combination of Zhu in view of Greene in view of He, specifically Zhu, teaches transmitting the manifest file to the device [¶0020: the client device receives the manifest file transmitted by the ABR server].



Claim 59 – the combination of Zhu in view of Greene in view of He, specifically Zhu, further teaches the metadata information comprises at least one of a size of a segment, length of a segment, and indication of bit rate of a segment [¶0020:  characteristic information (metadata) included in each profile includes a bit rate, a frame rate, a segment information (e.g., segment size), etc.].

Claim 60 – the combination of Zhu in view of Greene in view of He, specifically He, teaches the metadata information indicates a buffering priority for each segment of the plurality of segments [¶0063-¶0065:  an additional parameter in the MPD file provides an artistic interest indicator (or importance indicator) for a video segment, the artistic interest indicator (or importance indicator) indicates a buffering priority for each of the video segments].

Claim 61 – the combination of Zhu in view of Greene in view of He, specifically Zhu, teaches causing the device to play the media asset based on the manifest file comprises causing the device to play a segment from a buffer or from a remote device 

Claim 62 is directed to similar limitations recited in claim 52, hence claim 62 is considered accordingly.  Regarding the claimed feature “A system comprising a control circuitry…” and “a communications circuitry…”, see Zhu Fig. 1B, and ¶0015 and ¶0020].

Claims 63, 64, and 67-71 are directed to similar limitations recited in claims 53, 54 and 57-61, respectively.  Hence, claims 63, 64, and 67-71 are considered accordingly.

Claim 72 – the combination of Zhu in view of Greene in view of He, specifically He, further teaches determining current bandwidth conditions [¶0006 and ¶0063-¶0065], wherein causing the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second segment is further performed based at least in part on the current bandwidth conditions [¶0006 and ¶0063-¶0065].

Claim 74 is directed to similar limitations as in claim 72 above and hence, is considered accordingly.

Claims 73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2014/0337903) in view of Green (US 2016/0150278) in view of He (US 2020/0267429) as applied above, and further in view of Benn et al. (US 2013/0110980), hereinafter “Benn”.
Claim 73 – the combination of Zhu in view of Green in view of He, specifically He, teaches determining the second segment corresponds to lower artistic interest of the media asset [¶0063-¶0065: e.g., determining the j-th segment corresponds to lower artistic interest section of the movie], causing the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second segment is further performed based at least in part on determining the second segment corresponds to lower artistic interest of the media asset [¶0063-¶0065:  causing the streaming device that is playing the movie based on the MPD file to buffer the high artistic interest segment prior to the j-th segment].
He is silent regarding determining the second segment corresponds to opening credits of the media asset.
However, in an analogous art, Benn teaches determining the second segment corresponds to opening credits of the media asset [¶0022: determining the second segment corresponding to opening credits of the media asset in order to locate the hot spot segment], and causing the device that is playing the media asset to buffer data of the third segment prior to buffering data of the second segment is further performed based at least in part on determining the second segment corresponds to opening credits of the media asset [¶Abstract and ¶0022: causing the receiving device to download and store the hot spot segment before downloading opening credits section].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of prioritizing the 

Claim 75 is directed to similar limitations as in claim 73 above and hence, is considered accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423